 In the Matter ofBRAD FOOTEGEARWORKS,INC.andUNITEDELECTRI-CAL, RADIO &MACHINEWORKERSOFAMERICA,C. 1. 0., LOCAL 1114Case No. 13-K-206. 4.-Decided January 17, 1945Messrs. Henry E. Seyfarth,andLee C. Shaw,of Chicago, Ill., forthe Company.Messrs. Samuel KushnerandGordon A. Colwell,of Chicago, Ill.,for Local 1114.Mr. Joseph J. Zyrkowski,of Chicago, Ill., for Pattern Makers.Miss Ruth E. Bliefield,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT-OF T1IE CASEUpon a first amended petition duly filed by United Electrical, Radio& Machine Workers of America, C. I. 0., Local 1114,' herein calledLocal 1114, alleging that a question affecting commerce had arisenconcerning the representation of employees of Brad Foote Gear Works,Inc.,' Cicero, Illinois, herein called the Company, the National LaborRelations Board provided for an-appropriate hearing upon due noticebefore Benjamin B. Salvaty, Jr., Trial Examiner.Said hearing washeld at-Chicago, Illinois, on November 21 and 24,1944. The Company,Local 1114, and Pattern Makers League of North America, ChicagoAssociation,3 herein called the Pattern Makers, appeared and partici-There is now pending before the Board an unfair labor practice charge, Case No 13-C-2456, filed by Local 1114 against the CompanyLocal 1114 has, however, filed a waiverof its right to object, on the basis of the alleged untair labor practices, to an election heldin this case_aThe name of the Company appears as it was amended at the hearing.3At the beginning of the hearing Local 1114 and the Company agreed to exclude theemployees in the pattern shopHowever, later in the hearing Local 1114 changed itsposition and requested their inclusionThe Trial Examiner thereupon adjourned the hear-ing until November 24, 1044, to enable the Pattern Makers to enter an appearanceUponresumption of the hearing the Pattern Makers appeared and stated that, after investiga-tion, it had determined that the Company did not employ any pattern makers, but had itspatterns made by subcontractors, and that the Pattern Makers had no interest.60 N. L. R. B., No. 19628563-45-vol.60-897 98DECISIONS OF NATIONAL LABOR RELATIONS BOARDpated.All parties were afforded full opportunity to be heard, to ex-amine-and cross-examine witnesses, and to introduce evidence bearingon the issues.-The'Company, at the beginning, and again at the close of the hear-ing moved to dismiss the petition on the ground that Local 1114 hadfailed to make a sufficient showing of representation among the em-ployees in the unit petitioned for.For the reasons discussed in Sec-tion III, below, the motion is hereby denied.The Trial Examiner's rulings made at the hearing are free from pre-judicial error and are hereby affirmed.All parties were affordedopportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYIt was stipulated at the hearing that Brad Foote Gear Works, Inc.,is a Delaware corporation, maintaining its main office and plant inCicero, Illinois, where it is engaged in the manufacture of gears.During the past 12 months the Company purchased in excess of$2,500,000 worth of raw materials in component parts, forgings. cast-ings, bar stock, etc., in excess of 85-percent of which was shippedto the Company from points outside the State of Illinois.Duringthe same period the Company manufactured and shipped in excess of$7,000,000 worth of finished products, approximately 95 percent ofwhich was sold and shipped to customers outside the State of Illinois.The Company' admits that it is engaged in commerce within themeaning of the National Labor Relations Act.H. THE ORGANIZATION INVOLVEDUnited Electrical, Radio & Machine Workers of America, C. I. 0.,Local 1114, is a labor organization admitting to membership employeesof the Company.III.THE QUESTION CONCERNINGREPRESENTATIONOn August 25, 1944, Local 1114 requested that the Company rec-ognize it as the exclusive bargaining representative of the employeesin the unit petitioned for.The Company refused to grant recogni-tion until Local 1114 has been certified by the Board in an appropriateunit.- BRAD FOOTE GEAR WORKS, INC.99A statement of a Board agent, introduced into evidence at the hear-ing indicates that Local 1114 represents a substantial number of em-ployees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Company has a two-story plant and a warehouse, which islocated 3 blocks from the plant proper.The entire first floor of theplant is composed of the various production departments, including the.shipping and receiving rooms, and some factory offices.The mainoffice of the Company, the wood shop, and some of the production de-partments are on the second floor.The Company and Local 1114 agreed to a unit consisting of allproduction and maintenance employees at the plant and warehouse,including inside truck drivers,' set-up men, shipping department em-ployees, receiving department employees, tool crib attendants, andpainter, but excluding first aid employees, employment departmentemployees, outside truck drivers, guards,6 draftsmen, research em-ployees, chemists,metallurgists,' engineers, all clerical and officeemployees in the general and factory offices,' chief inspector, assistant4TheField Examiner, reported that Local 1114 submitted429 authorization cards, 268,ofwhich borethe names of personslisted on the Company's pay roll, which contained thenames of873 employees.The cardswere dated as follows1 D,[ay 104218 October 194329 April 19449 September 19441March 194314 November 194351 May 194434wereundated1May 194315 December 194310 June 19441 June 19431 Febinary 194414 July 19445 September 194344 March 194430 August 1944At the hearing Local 1114 submitted 52 additional cards,33 of which,dated Octoberand November 1944, bore the names of employees on the payroll,making a total of 301cardsAs statedin Section Isupra,the Company moved to dismiss the petition on the groundthat therewas an insufficientshowing ofrepresentationto warrantan election,inasmuchas 41cards are over ayear old.We find no merit in the Company's contentionEven ifthe 41 cardswere not reliedupon to establish Local 1114's showingof representation, itstill has a showing of almost.30 percent, which is deemed to be substantialThe motionto dismissis therefore,denied.,SeeMatterofH G.Hill Stores,Inc.,Warehouse,39N L R. B 874.5It wasagreed that outside truck drivers should be excludedfrom the unitThe insidetruck driversmove materials from one departmentto anotherin the plant,and are underthe supervision of the general foreman.The outside truck drivershaulmaterial to and-from railroaddepots,the warehouse,and customers located inthe Chicago areaThey areunder thesupervisionof the shipping clerks All guardsemployed by the Companyare deputized and militarizedz The Company doesnot at presentemploya chemist or a metallurgist,but subcontracts-all such work8Thisincludes certain employees doing clerical or secretarialwork for thefactory man-ager and some of the foremen and supervisors.Even thoughsuch employees are on the-factory pay roll, the parties agreed they should be excludedas being moreclosely alliedwith theoffice force. 100DECISIONS OF NATIONAL LABOR RELATIONS BOARDchief inspector, foremen, assistant foremen, and all and any othersupervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees oreffectively recommend such action. The parties were not agreed, how-ever, as to janitors, timekeepers, inspectors, tool inspectors, productioncontrol and tool crib department employees, the Company desiringtheir exclusion and Local 1114 their inclusion.Janitors:The Company employs four janitors; three performjanitor services exclusively in' the main office on the second floor, andone spends about 90 percent of his time there, and the balance of histime cleaning the factoryoffices on the first floor.All the janitorswork after office hours, are paid hourly, and are under the office man-ager's supervision.They are not interchangeable with the sweeperswho perform janitorial services in the plant and clean the machines,nor do any of them perform-their services in the plant. The Companyagreed with Local 1114 on the inclusion of sweepers, but would excludejanitors from the unit on the ground that office janitors are confidentialemployees, since they have access to confidential records on or in thedesks of the offices -they are cleaning.We find no merit in this con-tention.9The office janitors do not have access to any confidentialinformation during the normal course of their duties and any janitorwho did use such material would be considered to have violated theduties of his position and would be subject to disciplinary action.Since there is no functional variance between the, work of the officejanitors and the sweepers and no separate unit would be feasible forthese employees, we shall include the office janitors in the unit ]0Timekeepers:The Company employs 17 timekeepers who are underthe supervision of 2 overseers.The overseers report to the pay-rollmanager, who, in turn, reports to the office manager. The timekeepersprepare and maintain time job tickets for each machine operator ashe starts and finishes a job, and keep each employee's attendancerecord.The time job records are sent to the cost department and theattendance records to the pay-roll department.Each timekeeperworks at a desk in a production department in the plant. Local 1114would include, the timekeepers, while the Company would excludethem as confidential employees.These employees do not have accessto personnel records, and the record indicates that the informationon the time cards is available to or known by other employees in pro-duction department. 'It is clear therefore, that the timekeepers are notconfidential employees within the meaning of our customary defini-tion.11However, we are of the opinion that their functions character-ize them as essentially clerical employees.They are under the same9Matter of Aluminum Company of America,54 NLR B 83410 SeeMatter of PanpbornCoopooatton. 5.1 N L IiB7911SeeMatter of Creamery Package Co,34 N. L ItB108 BRAD FOOTE GEARWORKS, INC.101supervision as the clerical employees, whom the parties agreed to ex-clude, and it would appear that there is a closer community of interestwith the timekeepers and the office employees, than with the productionand maintenance workers.We shall therefore exclude the timekeepersfrom the unit.'2Inspectors:The Company employs 92 inspectors, all of whom itdesires to exclude from the unit, as confidential employees, while Local1114 desires their inclusion.All inspectors ate paid on an hourlybasis, and their rate of pay corresponds to that of machine operators.The inspectors are given a 2-week class room training period, followedby 3 or 4 weeks' training in the plant, after which they do regular in-spection under a so-called supervisory inspector.The group is dividedinto bench and line inspectors, who are interchangeable, final in-spectors, and supervisory inspectors.Line inspectors are assigned toa certain department, and perform their inspection, with instruments,on the products as they move from machine to machine. The benchinspectors conduct spot checks at various stages of production byremoving a product from a machine and carrying it over to a benchlocated in the department, where the inspector determines whetherthe product meets specifications.The final inspectors are segregatedin an enclosure at the end of the plant where they conduct a morethorough inspection of finished products.The 23 supervisory inspectors spend about 50 percent of their timeinspecting and the rest of their working time overseeing and checking-the work of the other inspectors and training new inspectors.Therate of pay is higher than that of the bench and line inspectors, andthe Company's witness stated that they can make recommendationsas to discharge and as to changes in rates of pay, although they cannothire or discharge other, inspectors.We are, however, of the opinionthat these employees are essentially instructors, and their so-calledsupervisory authority is no different from that possessed by any otheremployee with extended experience. It is to be noted that one outof every four inspectors is classified as a supervisory inspector, andwhile all-the other employees of the Company who are classed assupervisors spend 80 percent of their time in supervision, the em-ployees in question spend only 50 percent of their time in overseeing,and checking the work of the other inspectors.We shall therefore in-clude all inspectors except the chief inspector, in the appropriateunit, since it appears that their work brings them in close contactwith the production employees, and their interests are allied withthose of the other production employees.1312 platter of Aluminum Forgmngs, Inc.,53 N L R B 105411SeeMatter of Westinghouse Electric and ManufacturingCo, 50 N L. R. B 427;Matter of Snead h Company,55 N. L. R. B. 1207. 102DECISIONS OF NATIONAL LABOR RELATIONS BOARDTool Inspection Department:The Company desires the exclusion ofthe employees in the tool inspection department, and Local 1114 theirinclusion.The employees in this department check and inspect foraccuracy the tools used by the inspectors and repair such tools whennecessary.All are paid on an hourly basis. Two individuals in thisdepartment collect the tools-from the-inspectors and record when theywere checked and repaired.They are under the supervision of thefactory manager.The other three employees spend all their timein checking and repairing tools.They work exclusively in the toolinspection department at one end of the plant, and are under thechief inspector's supervision.We perceive no valid reason for theexclusion of the tool inspection department employees and shall there-fore include them within the unit.Production control employees or expediters.Most of the employeesin this department were formerly employed by.the Company as sales-men, and are in this department for the duration of the war.Theyobtain copies of shop orders, requisition the necessary material forthe order, and see to it that such material is received from the pur-chasing department.They maintain a follow-up on each job to seethat it is completed as quickly as possible, and instruct the foremenas to the jobs that are to be worked on. These employees keep rec-ords in a master file of the progress of each job, and advise customerswhen they desire to know the status of a particular job.They areemployed under the supervision of the production manager, and theiroffices are outside his office in the factory office.Some are paid at anhourly rate, and others weekly.Local 1114 terms these employeesexpeditors and would include them, while the Company contends thatthey are 'production control employees and occupy a confidentialrelationship to the Company and requests their exclusion.The in-formation possessed by production control employees, although con-fidential in the sense of constituting trade secrets, nevertheless doesnot pertain to employee-management relations.However, since itappears that the duties of these employees are dissimilar to those ofthe production and maintenance workers, we shall exclude them fromthe unit.14Blueprint clerks:The Company employs two girls who deliverblueprints to the machine operators, check on their return and seethat they are properly filed.They work in a cage near the engineer-ing department, and are under the supervision of this-department,are hourly paid, and are on the factory pay roll.The Company de-sires their exclusion, and Local 1114 their inclusion. Since it appearsthat the blueprint clerks are in daily contact with the production and14 SeeMatter of Julien P. Friez & Sons, Bender Aviation Corp.,47 N L R. B. 43. BRAD FOOTE GEAR WORKS, INC.103maintenance employees and their interests are closely allied to thoseof the production and maintenance employees, we shall include-themin the unit 15Pattern or wood shop:At the beginning of the hearing the Com-pany stated it had a pattern shop on the second floor in which it em-ployed two pattern makers, two helpers, and two carpenters.Laterin the hearing it was determined that the designation pattern shopis a misnomer,and the department is more accurately designated asa wood shop. No patterns are made in the Company's plant, but thewood shop employees make only repairs on patterns. The Company,the Pattern Makers, and Local 1114 agreed that these employeesare properly included in the unit herein found appropriate,as pro-duction and maintenance employees.We so find.In accordance with agreement of parties and our foregoing deter-minations, we find that all production and maintenance employees atthe Company's plant and warehouse, including set-up men, janitorsand sweepers, inside truck drivers, painter, woodshop employees, in-spectors, tool inspectors, tool crib attendants, receiving departmentemployees, shipping department employees, and blueprint clerks, butexcluding timekeepers, expediters or production control clerks, outsidetruck drivers, all office and clerical employees, first aid employees, em-ployment department employees, guards, draftsmen, engineering department employees, chief inspector, assistant chief inspector, fore-men, assistant foremen, and all or any other supervisory employeeswith authority to hire, promote, discharge, discipline, or -otherwiseeffect changes in the status of employees, or effectively recommendsuch action, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.The Company moved that, in the event an election is directed, theBoard prepare and send ballots to the Company's employees in thearmed forces.In accordance with the policy set forth in theMatterof Mine Safety Appliance Company '16thismotion is hereby denied.16 SeeMatter of Goodman Manufacturing Company,58 N L. R. B. 531 ,Matter of Servet,Inc,58 N L R B. 516 SeeMatter of Mine Safety Appliances Company,55 N. L R. B. 1190 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Actand pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Brad Foote GearWorks, Inc., Cicero, Illinois, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days from thedate of this Direction, under the direction and supervision of theRegional Director for the Thirteenth Region, acting in this matteras agent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among the em-ployees -in the unit found appropriate in Section IV, above, who wereemployed during the pay-roll period immediately preceding the 'dateof this Direction, including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the United,States who present themselves in person at the polls, but excludingthose employees who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election, todetermine whether or not they desire to be represented by UnitedElectrical, Radio & Machine Workers of America, Local 1114, affiliatedwith the C. I. 0., for the purposes of collective bargaining.